DETAILED ACTION
Response to Amendment
 The amendment filed on 03/24/2022 has been entered and considered by Examiner. Claims 1-3, 5-10, 12-17, and 19- 21 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 8, 13, 14, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Pub. 20090262733 A1) in view of Muratore et al.  (US Pub. 20070149182 A1).
	For claims 1, 8, and 15, Olson discloses (Figs. 1-4) a method of call completion comprising: 
	receiving, at a mobile device, an entry of a called party number to be dialed by the mobile device (step 404) [0101-103]; 
	determining, at the mobile device (152, 172), whether the entered called party number associated with  a private branch exchange extension number format [0036, 0062, 0054, 0102]; and 
	when the entered called party number matches a private branch exchange extension number format (steps 410-416) [0031-34, 0062, 0054, 0101-107], 
directly from the mobile device to the called party number private branch exchange (steps 410-416) [0031-34, 0062, 0054, 0101-107]; and
when the corresponding public switched telephone network number is a number of a private branch exchange, when the private branch exchange answers the call, dialing, at the mobile device, the entered called party number that associated with  the private branch exchange extension number format, to reach the called party directly from the mobile device [0103, 0105, 0073].
But Olsen doesn’t explicitly each whether the entered called party number match a private branch exchange extension number format.
However, Muratore discloses (Figs. 1-3) determining, at the mobile device, whether the entered called party number match a private branch exchange extension number format (Steps 207-211) [0070, 0089-98, 0064-65, 0030-33]; and 
	when the entered called party number matches a private branch exchange extension number format, looking up a corresponding public switched telephone network number and dialing, at the mobile device, the corresponding public switched telephone network number in order to complete a call directly from the mobile device to the called party number private branch exchange (Steps 207-237) [0070, 0089-98, 0064-65, 0030-33]; and
when the corresponding public switched telephone network number is a number of a private branch exchange, when the private branch exchange answers the call, dialing the entered called party number that matches the private branch exchange extension number format, to reach the called party directly from the mobile device (Steps 207-237) [0089-98, 0064-65, 0030-33].


	Claim 8 differs from claim 1, only by the additional recitation of the following limitation, which is also taught by Olson as modified by Muratore. Olson, as modified by Muratore, discloses a system for call completion, the system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform (Figs. 1-4). All other identical limitations are rejected based on the same rationale as shown above.


	Claim 15 differs from claim 1, only by the additional recitation of the following limitation, which is also taught by Olson as modified by Muratore. Olson, as modified by Muratore, discloses a computer program product for call completion, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method (Figs. 1-4). All other identical limitations are rejected based on the same rationale as shown above.



	For claims 7, 14, and 21, Olson, as modified by Muratore, discloses (Figs. 1-4) a number of the called party phone to be dialed is entered into a native phone dialer of the mobile device and the entered called party number is intercepted (steps 410-416) [0034, 0054, 0101-107].



Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Pub. 20090262733 A1) in view of Muratore et al.  (US Pub. 20070149182 A1) in further view of Bozik et al.  (US Pub. 20160088455 A1).

	For claims 2, 9, and 16, Olson, as modified by Muratore, discloses all limitation this claim depends on.
	Olson, as modified by Muratore, doesn’t explicitly teach the following limitation taught by Bozik.
	Bozik discloses (Figs.9-13) when the entered called party number refers to a direct inward dialing number, the method further comprises dialing the direct inward dialing number
  in the public switched telephone network [0080, 0092].
Since, all are analogous arts addressing switching schemes use in a communication device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Olson, as 

	For claims 3, 10, and 17, Olson as modified by Muratore and Bozik, Bozik further discloses the direct inward dialing number is obtained from configuration information of the private branch exchange stored on the mobile device (PBX assigns a DID to the terminal, and the terminal keeps the DID) [0080, 0092]. See motivation to combine the references from the above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Pub. 20090262733 A1) in view of Muratore et al.  (US Pub. 20070149182 A1) in further view of Lee et al.  (US Pub. 20070206585 A1).

	For claims 5, 12, and 19, Olson, as modified by Muratore, discloses all limitation this claim depends on.
	Olson, as modified by Muratore, doesn’t explicitly teach the following limitation taught by Lee.
	Lee discloses the public switched telephone network number of the private branch exchange and the extension number of the private branch exchange are obtained from configuration information of the private branch exchange downloaded from the private branch exchange and stored on the mobile device (PBX assigns an extension number to the terminal, and the terminal keeps the extension number) [0016].
Since, all are analogous arts addressing switching schemes use in a communication device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Olson, as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	US 20060023657 A1 - When a radio access network (RAN) receives a call request seeking to set up a call for a cellular wireless communication device (WCD) that is operating in the coverage area of the RAN, a determination is made as to whether the WCD is currently checked-into a cellular-PBX integration service. A service control point (SCP), for instance, may make the determination. If the determination is that the WCD is currently checked-in, then the call is set up to an IP PBX server that services the WCD, and the IP PBX server may then handle the call as it would handle a call placed to any IP PBX extension. Further, differential billing can be applied, charging an enterprise billing-account for the call if the WCD is checked-in, and charging a WCD billing-account for the call if the WCD is not checked-in.

	US 20100002860 A1 - provides the sharing of a station-mapping description with a first private-branch exchange, where the description has been initialized and maintained at a second private-branch exchange. Such a description describes a logical association between a station extension of an enterprise deskset and a telephone number of an off-premises terminal, such as a cell phone. As a result of the sharing across private-branch exchanges, an incoming call from a second employee's cell phone can be recognized, by a first employee being called, as coming from the calling second employee. This is because the incoming call is identified with the 

	US 20140140196 A1 - providing a bidirectional outage bypass for a hosted voice-over Internet protocol (VoIP) private branch exchange (PBX) system. An outage monitoring system is in communication with both the bidirectional bypass system and one or more bypass enablers that act at the direction of the bidirectional bypass system. The outage monitoring system detects outages and overloads, as well as, network failures between the VoIP PBX and the public switched telephone network (PSTN). The bidirectional bypass system, in response to detection of an outage, determines error-handling procedures for the bidirectional bypass based on bypass configuration data. The bypass enablers forward outgoing communications between a client device and the PSTN, in accordance the error-handling procedures, by bypassing components that are currently experiencing failures or overloads. The bypass enablers forward incoming communications for the VoIP PBX to an alternative destination in accordance with the error-handling procedures.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 
With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims .
	
	In response to applicant's argument that Muratore is nothing more than a billing platform, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a full 10-digit number) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regards to the argument for the limitation “… determining, at the mobile device, whether the entered called party number match a private branch exchange extension number format …”, the Examiner again asserts that Olson discloses determining by a mobile device whether the dialed number refers to an extension number of a PBX. 
  “…the input data 16 can represent information associated with the called party, such as the telephone number dialed for the outbound call … the anchoring criteria (or associated calling software running in the mobile unit) can be programmed to recognize short digit dialing or extension dialing, such as for intra-enterprise calls. For short digit and extension dialing, for example, the call is required to be anchored to the enterprise PBX since the cellular network may not be capable of routing the call…” [0036]; “… the mobile unit 152 also includes anchor logic 172 that applies a set of anchor criteria to input data 174 to determine if anchoring of the outbound call from the mobile unit requires anchoring at an anchor point residing within the private network 154 …” [0062].

Muratore, compensates the teaching of Olson, by disclosing that the private branch exchange number contains a different format that match the dialed number.
“…signed a PSTN number range from 012345000 to 012345999, where each PSTN number corresponds to a specific PBX extension, the virtual mobile telephony numbers associated with this PSTN number range are 366012345000 to 366012345999; this means that when a caller wishes to call a specified one of the employees of the business entity 110, whose PBX extension is generically 012345xyz, the caller may place a call to the corresponding virtual mobile telephony number 366012345xyz, instead of dialing the corresponding PBX extension number, exactly as in the above described embodiment the caller was free to dial the PBX PSTN number or the PBX mobile telephony number.” [0089].
“… PBX PSTN telephone number is made up of two parts: a first part, or prefix, in the example adopted 366, identifying the mobile telephony network 150 operator, and a second part, 012345678, coincident with the PBX PSTN number 135. In the case the business entity 110 has been assigned a range of PSTN number, e.g. from 012345000 to 012345999, the business entity is also assigned a range of virtual mobile telephony numbers from 366012345000 to 366012345999.” [0096-97].

when the corresponding public switched telephone network number is a number of a private branch exchange, when the private branch exchange answers the call, dialing, at the mobile device, the entered called party number that associated with  the private branch exchange extension number format, to reach the called party directly from the mobile device …”, the Examiner reasserts that Olson discloses the number is dialed by the mobile unit, which later picked up by the private branched exchange to reach the called party “… If call anchoring has been determined to be required, the method proceeds to 412 in which the private network is called from the mobile unit (e.g., via a private enterprise access number). At 414, in response to the call from the mobile unit, the private network can place a call to the dialed number…” [0103],  “… if the user has free mobile to mobile minutes or free nights and weekends, it might be cheaper to make the call directly (without anchoring) for situations when placing call directly affords free time or at a reduced cost…” [0073], and “… 418 in which the mobile unit calls the dialed number directly without anchoring the call in the private network…” [0105].
Muratore also discloses “…the caller might try to contact the desired employee directly, dialing the PSTN number 135 plus the extension code)...” [0070].
	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s 
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PAKEE FANG/
Primary Examiner, Art Unit 2642